DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 5,031,418) in view Sundheimer et al. (US 9,375,346). 
Regarding claim 1, Hirayama discloses an ice pack (fig.3) comprising: a plastic sac (fig.3; container 11 , see also col.5, line 2-4 and line 22-31) with an external surface (the external surface of container 11) the plastic sac forming an interior chamber (the space inside container 11); a substance (fig.3; coolant carrier 10) within the interior chamber capable of absorbing thermal energy (coolant carrier 10); wherein the substance comprises water (col. 4, line 49-56 of HIRAYAMA). However, HIRAYAMA does not disclose for the antimicrobial to be coating on the external surface. Sundheimer discloses the absorbent pad 20 may be adhered to the desired location of the patient with an adhesive.  Microbial growth proximate the desired location may be inhibited through the use of an antimicrobial agent dispersed in the absorbent material 12 (col.7, line 8-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of HIRAYAMA with one or more antimicrobial agents, on the external surface of the pad as taught by Sundheimer for the purpose of preventing any microbe growth on the external area of the pad and around the treatment area. 
Regarding claim 3, HIRAYAMA in view of Sundheimer teaches the ice pack of claim 2, wherein the substance further comprises polymer beads mixed with the water (Col.3, line 7-11, “a coolant carrier 10 in the form of a square sheet or mat and a container 11 enclosing said coolant carrier 10 which comprises, in turn, liquid absorbent polymer particles 13 dispersed and fixed on liquid absorbent” of HIRAYAMA).

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 5031418) in view of Sundheimer et al. (US 9,375,346) in view of Eddy (US 2013/0231599).
Regarding claim 4-7, HIRAYAMA in view of Sundheimer teaches the ice pack of claim 1. However, HIRAYAMA in view of Sundheimer does not teach the specific type of antimicrobial agent such as the one or more antimicrobial agents to include quaternary ammonium ion or salt thereof; wherein the quaternary ammonium ion or salt thereof is a silane quaternary ammonium ion or salt thereof; wherein the silanes quaternary ammonium ion or salt is 3-(trihydroxysilyl) propyldimethyloctadecy ammonium ion or 3-(trihydroxysilyl) propyldimethyloctadecyl ammonium chloride. 
Eddy discloses a medical-grade film 50 comprising an antimicrobial substance such as silane quaternary ammonium salts are capable of emitting ions that aid in the destruction of a microbe. The silane quaternary ammonium salt comprising 3-(trimethoxysilyl) propyldimethyloctadecyl ammonium chloride [0015] - [0016]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of HIRAYAMA/ Sundheimer with one or more antimicrobial agents that includes a quaternary ammonium ion or salt thereof; wherein the quaternary ammonium ion or salt thereof is a silane quaternary ammonium ion or salt thereof; wherein the silanes quaternary ammonium ion or salt is 3-(trihydroxysilyl) propyldimethyloctadecy ammonium ion or 3-(trihydroxysilyl) propyldimethyloctadecyl ammonium chloride as  by Eddy since Eddy teaches these specific antimicrobial agents being used in order to aid in the destruction of a microbe.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. The Applicant has argued by saying “SUNDHEIMER teaches that an adhesive (which the Office suggests could be modified to include the antimicrobial substance as disclosed in EDDY) can be placed on the first side 6 of the pad 20, SUNDHEIMER 5:15-18, which faces toward the patient, SUNDHEIMER 4:24-27, and is a fluid- permeable liner 4, SUNDHEIMER 6:59-60, and not on the fluid barrier 22, which is the second side 8, SUNDHEIMER 3:61, which faces away from the patient, SUNDHEIMER 4:31. Thus, to the extent that the Office relies upon coating the fluid barrier 22 of SUNDHEIMER with the antimicrobial coating of Eddy, the modification would not serve a purpose and is not supported by the disclosure of SUNDHEIMER. Rather, the person of ordinary skill in the art, at the most, would modify the adhesive applied to the first side 6 (the patient facing side) of the pad 20 of SUNDHEIMER. However, the first side 6 is the fluid-permeable liner 4 of the pad 20, SUNDHEIMER 6:59-60, and, being fluid- permeable, would not be able to include a substance such as water for use as an ice pack”. This is not persuasive. The fact that the adhesive being used in any side of the pad does not matter since the claim does not require for the antimicrobial agents to be on a specific side. Furthermore, the claim only recites “ice pack” in the preamble. The Applicant' s arguments rely on language solely recited in preamble recitations in claim(s) “ice pack”. The Applicant said that SUNDHEIMER cannot be used a substance comprising water in ice pack. SUNDHEIMER includes a substance comprising water (when it absorbs the water) within the interior chamber capable of absorbing thermal energy. When reading the preamble in the context of the entire claim, the recitation “ice pack” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. The examiner suggests to include the actual substance which can be ice as disclosed in the specification. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an adhesive (which the Office suggests could be modified to include the antimicrobial substance as disclosed in EDDY) can be placed on the first side 6 of the pad 20, SUNDHEIMER 5:15-18, which faces toward the patient, SUNDHEIMER 4:24-27, and is a fluid- permeable liner 4, SUNDHEIMER 6:59-60, and not on the fluid barrier 22, which is the second side 8, SUNDHEIMER 3:61, which faces away from the patient, SUNDHEIMER 4:31.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim ONLY requires for the coating, which contains one or more antimicrobial agents, on the external surface. The current claim set also does not require for the plastic sac to be impermeable. 
Examiner Note: since the amendment changed the examiner applied another reference to teach a substance comprising water. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794